DETAILED ACTION
In response to applicant’s submission dated 11/12/2020, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over Son (2018/0252491) in view of Allgaier (US 10,663,259) and Kendir et al. (US 2007/0190495). 

Regarding claims 1-2, 4, 13-15, Son discloses a firearm training system that comprises a firearm with a laser which emits a beam coaxially aligned with the barrel of the firearm at a target, and wherein the beam is tracked and recorded with a camera. See paragraphs 0017-0020.

Son discloses trigger analysis (paragraph 0042), but does not disclose wherein the beam is tracked before and after the triggering for analysis. However, this manner of analysis is established in the firearm training art, as is disclosed by Allgaier in col. 2: 47-

Son discloses a laser beam as described above, but is unclear as to whether the beam is continuous or pulsed, and entirely clear in that the beam is not continuously tracked. However, using pulsed beams, as well as continual tracking, in firearm analysis systems, is established, as is disclosed by the training system of Kendir in paragraphs 0043 and 0084-0085. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Son system, in order to provide effective laser tracking for analysis. 

Regarding claims 3, 16, Allgaier discloses wherein the targeting points can be weighted as needed to determine the aim point location for analysis. See col. 5: 22-26. For example, the points can be weighted as a trigger point used in a hit calculation, or a motion point used in a stability calculation, etc. The use of such a targeting analysis scheme would be obvious as described above with regard to claim 1. 

Regarding claim 17, Son discloses wherein the sensor that detects the firing event is coupled to the firearm. See paragraph 0084.   

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son (2018/0252491) in view of Allgaier (US 10,663,259) and Kendir et al. (US 2007/0190495) and also Sensen et al. (US 2010/0014010). 

Regarding claims 5-6 and 18, Son discloses a trigger sensing switch attached to the firearm in paragraph 0084, but does not disclose an ultrasonic sensor or an accelerometer. However, both of these are established trigger sensing mechanisms, as illustrated by the system of Swensen in paragraphs 0033 and 0054. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Son system, in order to provide effective trigger sensing.

Claims 7-8, 10, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Son (2018/0252491) in view of Allgaier (US 10,663,259) and Kendir et al. (US 2007/0190495) and Skala et al. (US 2010/0233660).

Regarding claims 7-8, 10, 19, Skala discloses wherein the system can comprise lasers with pulsed frequencies greater than 20 HZ. See paragraph 0028. Note the camera shutter is open to detect the pulse. The use of such a targeting analysis scheme would be obvious as described above with regard to the Skala system of claim 1.


Regarding claim 12, Neither Son nor Skala explicitly disclose a 60fps camera for detection. However, using such a frame rate is established, as is disclosed by Skala in 

Allowable Subject Matter
Claims 9, 11 and 20 are objected to as depending from a rejected base claim, but would otherwise be allowable, if rewritten to include the base claim and any intermediate claims. These claims are considered allowable, as the prior art does not teach or suggest the timed detection configuration with the laser pulses and the camera frame rates/shutters. 

Arguments/Remarks
Applicant’s arguments dated 11/12/2020 are persuasive, and the previous rejection of all claims is withdrawn. However, the claims are newly rejected as described above. This action remains non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715